UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6551


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RONNIE D. RAINEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:10-cr-00199-D-1; 5:12-cv-00778-
D)


Submitted: October 10, 2018                                   Decided: October 16, 2018


Before GREGORY, Chief Judge, THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Rainey seeks to appeal the district court’s order construing three

miscellaneous motions as 28 U.S.C. § 2255 (2012) motions and dismissing them as

successive and unauthorized. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that, although the

district court’s dispositive procedural ruling is debatable, see Magwood v. Patterson, 561
U.S. 320 (2010), Rainey has not raised a debatable constitutional claim, see Slack, 529
U.S. at 484-85. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                             2